Citation Nr: 9935843	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-41 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1944. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for bilateral hearing loss.  In 
a February 1997 decision, the Board denied the application to 
reopen the claim.  The veteran then appealed to the U.S. 
Court of Veterans Appeals (which has recently been renamed 
the U.S. Court of Appeals for Veterans Claims) (Court).  

In an August 1998 memorandum decision, the Court affirmed the 
February 1997 Board decision.  The veteran then requested 
further review by the Court.  In an October 1998 order, the 
Court withdrew its August 1998 memorandum decision to the 
extent that it addressed the application to reopen the claim 
for service connection for bilateral hearing loss; the 
October 1998 Court order vacated the February 1997 Board 
decision and remanded the case to the Board for 
readjudication.  The basis for the October 1998 Court order 
was a recent decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), which held that the definition of 
"new and material evidence" to be applied in cases such as 
this is the definition found in 38 C.F.R. § 3.156.  

In March 1999, the Board remanded the veteran's case to the 
RO for readjudication.  In July 1999, the RO reopened and 
denied the veteran's claim for service connection for 
bilateral hearing loss.  While the RO reopened the veteran's 
claim in July 1999, it is pointed out that the Board still 
has a legal duty to review the RO's action.  As such, the 
issue on appeal is whether new and material evidence has been 
presented to reopen a claim for service connection for 
bilateral hearing loss.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).


FINDINGS OF FACT

1.  The veteran's application to reopen a claim for service 
connection for bilateral hearing loss was last denied by the 
RO in a March 1992 decision, and he did not appeal.  

2.  Evidence received since the March 1992 determination by 
the RO is cumulative or redundant or, by itself or in 
connection with evidence previously assembled, the evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence, to reopen a claim for service 
connection for bilateral hearing loss, has not been 
presented; and the March 1992 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1944 to July 
1944.  A review of his  service medical records reveals that 
when he was examined for induction purposes in January 1944, 
he said he could not hear good.  His hearing was tested and 
was 15/15, bilaterally.  In June 1944, he presented with 
complaints of partial deafness and roaring in the ear.  He 
said he had difficulty hearing orders.  At six months of age, 
he reported, he contracted scarlet fever; he said partial 
deafness was a complication; and he also said he had 
experienced partial deafness for as long as he could 
remember.  Physical examination was essentially negative, 
with the exception of deafness, occasional ringing, and 
roaring.  His ear canals and drums were normal.  Reportedly, 
audiometric studies were performed and revealed a loss of 
hearing of over 70 decibels in all ranges heard.  Later in 
the month of June, the veteran was examined by a Board of 
Medical Survey.  Conversational voice testing was performed 
and showed 1/40 and 4/40 in the right and left ears, 
respectively; and whispered voice testing revealed 0/20, 
bilaterally.  Audiometric testing revealed a 90 decibel loss 
in the right ear and a 86 decibel loss in the left ear in the 
conversational range.  Bone conduction was markedly 
decreased.  It was concluded that the veteran had profound 
bilateral nerve deafness, which pre-existed service; he was 
found unfit for service based on such; and it was recommended 
that he be discharged.  He was released from active service 
in June 1944.

In July 1944, the veteran filed an application for service 
connection for bilateral hearing loss.  He reported he had 
scarlet fever when he was 6 months old and deafness soon 
thereafter.  Service connection for hearing loss was granted 
by a July 1944 RO decision, and a 40 percent rating was 
assigned.

During an August 1944 VA examination, the veteran reported he 
had been deaf all of his life and had contracted scarlet 
fever at the age of six months old.  During an ear, nose, and 
throat (ENT) examination, he similarly reported he had 
contracted scarlet fever at six months of age; and he also 
said his defective hearing had always been the same.  On 
whispered voice testing, his hearing was 0 feet, bilaterally; 
on conversational voice testing, his hearing was 1 foot and 4 
feet in the right and left ears, respectively.  It was opined 
that the veteran's hearing was essentially unchanged since 
his examination at the time of his medical discharge.  The 
diagnosis was bilateral deafness.

A May 1954 VA ENT examination report shows that the veteran 
said he had scarlet fever as a young child, followed by 
purulent bilateral otitis media.  He said his hearing was 
slightly impaired when he went into the service.  His current 
complaints regarded deafness; he said he tried using a 
hearing aid but could not use such.  On examination, his 
hearing was 0 feet in the right ear and 3 feet in the left 
ear.  The diagnosis was bilateral chronic otitis media.

In October 1954, the veteran underwent VA audiometric 
testing, revealing pure tone thresholds of 95, 90, 90, and 85 
decibels in the left ear and 95, 95, 100, and 85 decibels in 
the right ear at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  On repeat testing, he had 100, 90, 95, and 90 
decibels in the left ear and 100, 100, 100, and 90 decibels 
in the right ear at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  (The aforementioned ASI units have been 
converted to ISO units.)

In December 1954, the veteran underwent VA audiometric 
testing (pre PGSR), revealing pure tone thresholds of 60, 65, 
70, and 40 decibels in the left ear and 60, 50, 65, and 50 
decibels in the right ear at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  On repeat testing (pre-PGSR), his 
hearing was 60, 60, 70, and 40 decibels in the left ear, and 
60, 50, 60, and 50 decibels at 500, 1,000, 2,000, and 4,000, 
Hertz, respectively.  Testing was again repeated (post-PGSR) 
and he had pure tone thresholds of 65, 55, 65, and 35 
decibels in the left ear, and 70, 65, 70, and 35 decibels in 
the right ear at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  (The aforementioned ASI units have been 
converted to ISO units.)

In a December 1954 statement, a VA examiner indicated that 
the veteran's December 1954 pure tone audiometric test 
results were reasonably consistent with observable reactions 
of the veteran to spoken voice; however, his discrimination 
scores were considered to be well below his actual ability to 
understand.  It was recommended that he be scheduled for 
further audiological testing.

In February 1955, the veteran underwent VA audiometric 
testing, revealing pure tone thresholds of 70, 65, 65, and 45 
decibels in the left ear and 70, 55, 60, and 60 decibels in 
the right ear at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  On repeat testing, he had pure tone thresholds 
of 70, 65, 60, and 40 decibels in the left ear and 65, 55, 
60, and 55 decibels in the right ear at 500, 1,000, 2,000, 
and 4,000 Hertz, respectively.  It was also noted that his 
PGSR results were confirmed by a retest.  (The aforementioned 
ASI units have been converted to ISO units.)

By a June 1959 decision, the RO proposed to sever service 
connection for bilateral hearing loss, on the basis that the 
condition preexisted service without service aggravation, and 
that the prior grant of service connection was clearly and 
unmistakably erroneous.  By a July 1960 letter, the veteran 
was invited to submit medical evidence showing that service 
connection should not be severed.

In a September 1960 letter, Glenn W. Pennington, M.D., 
related that he had examined the veteran in August 1960, at 
which time the veteran reported having hearing loss since the 
age of six years old, possibly due to measles or scarlet 
fever.  Despite his hearing loss, he said, he was drafted in 
1944.  During service he said he contracted a cold and his 
hearing loss was markedly accentuated.  He related he was 
treated for hearing loss in service and was later granted 
service connection for such.  He said he had worn a hearing 
aid for the last three years.  Following examination, it was 
opined that the veteran had severe mixed type bilateral 
deafness of undetermined etiology.  He also opined that the 
veteran's hearing loss was aggravated by a common cold, which 
was service-connected.  Dr. Pennington recommended that the 
veteran ask the VA to review his medical records in order to 
determine whether his hearing loss was aggravated during 
military service.

By an October 1960 RO decision, service connection for 
bilateral hearing loss was severed, effective October 31, 
1960. 

By an April 1961 Board decision, restoration of service 
connection for hearing loss was denied. 

A February 1965 examination record, from the office of B.W. 
Armstrong, M.D., shows that the veteran reported he had 
difficulty hearing all of his life.  He related he was 
discharged from service after six months and had received a 
40 percent disability rating for hearing loss for 16 years.  
He said his disability was discontinued in October 1963 and 
he wanted such reestablished.  Despite serving as a gunner's 
mate in service, he said he was never exposed to any unusual 
noise or gun fire.  He said he could not tell whether his 
hearing had grown worse since he was in service.  He said he 
had a hearing aid for his right ear but such did not help and 
he said he never tried to wear a hearing aid in the left ear.  
Reportedly, audiometric studies revealed a sensorineural 
hearing loss of 62.1 percent in the left ear and a mixed loss 
of 89.1 percent in the right ear.  It was noted he had an 
extremely poor discrimination score in the right ear.  The 
diagnosis was bilateral sensorineural deafness.  

In March 1965, the RO denied the veteran's application to 
reopen a claim for service connection for hearing loss.  The 
veteran was informed and he did not appeal.

In November 1965, numerous acquaintances of the veteran 
submitted statements to the RO, indicating that the veteran's 
hearing loss was aggravated during the course of his service.

In December 1965, the RO again denied the veteran's 
application to reopen a claim for service connection for 
hearing loss.  In a December 1965 letter, he was informed of 
the adverse decision; and he did not timely appeal. 

In March 1968, the veteran was hospitalized for chest pain.  
On discharge, his diagnoses included bilateral decreased 
auditory acuity.  

In May 1968, the veteran underwent a medical examination, 
during which he reported he was deaf prior to entering the 
Navy, and that such worsened during service.  Following an 
examination, the diagnoses included partial deafness due to 
chronic otitis.  

A December 1969 private audiological report, from Peggy 
Williams, M.S., reflects that the veteran had speech 
recognition of 12 percent in the right ear and 20 percent in 
the left ear at 65 and 60 decibels, respectively.  The 
impression was severe bilateral sensorineural hearing 
impairment, with narrowed dynamic range.  It was noted that a 
hearing aid was only mildly satisfactory, offering the 
veteran an improved speech reception threshold but no real 
improvement in speech discrimination.  

In a December 1969 letter to the RO, received in January 
1970, Peggy Williams, M.S., indicated that the veteran was 
first examined in her clinic in December 1969 for a hearing 
aid evaluation.  It was noted that the veteran's hearing was 
very severely impaired for understanding speech (even when 
the volume of sound was increased), thus making the use of a 
hearing aid unsatisfactory for rehabilitation of his hearing 
loss.  Reportedly, the veteran said his hearing loss was 
initially noted when he was two years old and he said such 
was thought to be caused by a whooping cough, sustained when 
he was six months old.  He said he felt the major portion of 
his hearing loss was acquired during his military service, 
and it was noted that he underwent audiological testing 
during service and was discharged on that basis.

In February 1970, the RO denied the veteran's application to 
reopen a claim for service connection for hearing loss; he 
was informed of such in a letter that same month; and he did 
not timely appeal this determination.

In August 1983, the RO received numerous statements from 
acquaintances of the veteran, indicating that he had hearing 
problems before his period of service and that such were 
worse when he was discharged from service. 

During an August 1983 VA examination, the veteran reported he 
had sustained noise injury to the ears during World War II.  
He related he currently had a permanent hearing deficit, 
requiring bilateral hearing aids.  Following an examination, 
the diagnosis was moderate to severe bilateral sensorineural 
deafness.

In August 1983, the RO denied the veteran's application to 
reopen a claim for service connection for hearing loss.  By a 
September 1983 letter, he was informed of the adverse 
decision and he did not timely appeal.

During a January 1992 examination, the veteran related he had 
a hearing problem his whole life but such had gotten worse 
with age.  He said his symptoms included decreased hearing 
and tinnitus.  Following an examination, the diagnosis was 
severe sensorineural hearing loss. 

By a March 1992 RO decision, the veteran's application to 
reopen a claim for service connection for hearing loss was 
denied.  By an August 1992 letter, the veteran was informed 
of the adverse decision; and he did not file a timely appeal. 

In August 1995, the veteran applied to reopen his claim for 
service connection for bilateral hearing loss.  He submitted 
a copy of medical literature related to noise-induced hearing 
loss.  He submitted a photocopy of 38 C.F.R. § 3.957 
regarding protection from severance for disabilities which 
are service-connected for 10 years or more.  The veteran also 
submitted the evidence described below.

In an August 1995 letter, Michael R. Morris, M.D., of 
Pinehurst Surgical Clinic, related he had examined the 
veteran during that month and performed audiometric testing 
(a copy of the audiogram has also been submitted), and such 
showed that the veteran had profound sensorineural hearing 
loss with thresholds of 85 decibels, bilaterally; it was 
opined that such hearing loss was certainly disabling.  Dr. 
Morris stated that the veteran's medical chart revealed he 
had profound hearing loss dating back to 1990, with 
thresholds of 85 decibels.  The veteran reported he had a 
long history of hearing loss, dating back to his service 
during World War II; he said he was discharged from service 
with a bilateral deafness disability.  Dr. Morris related 
that the veteran's hearing loss could have obviously been 
caused from significant noise exposure, which was consistent 
with his story of being on a battleship during the war; 
however, there was no way of proving such without better 
records. 

In an October 1995 letter to the RO, Laura A. Thomason, M.A., 
of Pinehurst Surgical Clinic, stated that the veteran had 
undergone audiometric testing and such revealed that he had 
severe to profound bilateral sensorineural hearing loss.  (It 
was noted that previous audiometric studies, performed in 
1990, revealed the same results.)  She related she had been 
told by the veteran that his disability payments had been 
discontinued in 1960; and she strongly urged that such a 
discontinuation be reconsidered.  She asserted that the 
veteran's hearing was tested prior to his enlistment and that 
his hearing levels must have been within acceptable limits 
since he was accepted into service; she asserted that the 
veteran was assuredly exposed to high level noise while 
serving as a gunner aboard the U.S.S. Wisconsin; and she 
asserted that the veteran sustained hearing damage (among 
other injuries) when he collided (at great speed) with a 
fellow service member. 

In an October 1995 letter to the RO, Michael R. Morris, M.D., 
related he had reviewed the veteran's medical records since 
the time of his service discharge.  He noted the veteran 
reported a history of scarlet fever at a young age, with 
residual hearing loss.  He said he could not find any 
evidence that the veteran's hearing acuity was accurately 
measured on induction.  Further, he noted the veteran's 
bilateral hearing had deteriorated significantly since 1955 
and that there was no way to determine if the veteran 
suffered an exacerbation of hearing loss during his wartime 
service. 

II.  Legal Analysis
Service connection for bilateral hearing loss was previously 
granted, but service connection was subsequently severed and 
later denied.  Underlying the adverse actions were, in part, 
findings that the presumption of soundness on entrance into 
service was rebutted, and hearing loss pre-existed service 
and was not aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1111, 1153; 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.306.
The veteran's application to reopen a claim for service 
connection for bilateral hearing loss was denied by a March 
1992 RO decision, and he did not timely appeal this decision; 
thus, this decision is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 
In Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 1998), the Federal 
Circuit invalidated the definition of "new and material 
evidence" as interpreted in Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Federal Circuit found that the proper 
definition of "new and material evidence" is the definition 
found in regulation, 38 C.F.R. § 3.156(a).  
That regulation provides that "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
When the RO reviewed the application to reopen a claim for 
service connection for bilateral hearing loss in March 1992, 
it considered the veteran's service medical records which 
show that he reported that his hearing was not very good at 
the time of his January 1944 entrance examination.  On 
testing, his hearing was 15/15.  A few months later, in June 
1944, he presented with complaints that he could not hear 
orders.  He said he had experienced partial deafness ever 
since contracting scarlet fever at six months of age.  He 
underwent an examination by a Board of Medical Survey and was 
diagnosed as having profound bilateral nerve deafness, which 
pre-existed service; and it was recommended that he be 
discharged based on such.  He was discharged in June 1944.
Additional evidence considered at the time of the March 1992 
RO decision consists of VA and private records, dated from 
1944 to the 1990s, which show continuing bilateral 
sensorineural hearing loss.  The records also reflect that 
the veteran regularly reported a history of hearing loss 
since a childhood bout with scarlet fever, whooping cough, or 
the measles, and reflect that he asserted that his hearing 
loss was aggravated during service.  Numerous lay statements 
from the veteran's acquaintances similarly reflect the 
opinion that the veteran's hearing loss was aggravated during 
service; and such statements were also considered by the RO 
when it rendered its March 1992 decision.

In August 1995, in an attempt to reopen his claim for service 
connection for bilateral hearing loss, the veteran submitted 
medical literature regarding noise-induced hearing loss.  The 
Board finds that the medical literature is new evidence as it 
had not been previously considered by the RO; however, it is 
not material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The literature is not concerned with the 
facts of the veteran's particular medical history, and is 
otherwise too generic to constitute competent medical 
evidence with which to reopen a claim.  See Sacks v. West, 
11 Vet. App. 314 (1998), Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

As part of his August 1995 application to reopen his claim, 
the veteran also submitted a photocopy of 38 C.F.R. § 3.957 
(regarding protection from severance of service connection).  
The regulation post-dates the 1960 severance action in the 
veteran's case (upheld by the Board in 1961); and the 
severance-protection provisions only apply to ratings in and 
after 1962.  38 U.S.C.A. § 1159.  In any event, the 
regulation is not evidence, let alone new and material 
evidence to reopen a claim.  Routen v. West, 142 F.3d. 1434 
(Fed.Cir. 1998).

Additional evidence submitted since the March 1992 RO 
decision includes an August 1995 audiogram from Pinehurst 
Surgical Clinic which shows that the veteran has profound 
sensorineural hearing loss.  The Board finds that this record 
contains only cumulative information of ongoing and 
previously known hearing loss.  As such, it is not new 
evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  

Additional evidence submitted in support of the veteran's 
application to reopen includes an October 1995 statement from 
Laura A. Thomason, M.A., an audiologist at Pinehurst Surgical 
Clinic.  Ms. Thomason's statement reflects the opinion that 
the veteran must have had acceptable hearing levels when 
examined for entrance purposes in 1944, otherwise he would 
not have been admitted to service.  She also stated that the 
veteran was exposed to high levels of noise during service, 
and that he sustained hearing damage, among other injuries, 
when he collided into another service member during active 
duty.  Ms. Thomason's statement is essentially a cumulative 
recitation of the veteran's previously made assertions, and 
such is not new evidence.  Vargas-Gonzalez, supra.  Even 
assuming that it is new evidence, it is not material evidence 
since, by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  In this regard, the Board notes there is 
clear evidence, including the veteran's own consistent 
statements, that he had hearing loss prior to service, and 
there is a lack of evidence in the service medical records 
showing a collision between the veteran and another service 
member causing hearing loss.  Ms. Thomason's 1995 opinion 
appears to be solely based on an unsubstantiated history 
provided by the veteran, and a medical opinion based on an 
inaccurate factual premise has no probative value and is not 
material evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Evidence submitted since the March 1992 RO decision also 
includes two statements (dated in August and October 1995) 
from Michael R. Morris, M.D., also of Pinehurst Surgical 
Clinic.  Dr. Morris' statements also contain a cumulative 
recitation of the veteran's previously made assertions, and 
such is not new evidence.  Vargus-Gonzalez, supra.  Even if 
the doctor's statements were considered new evidence, they 
are not material evidence because by themselves or in 
connection with evidence previously assembled they are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  In 
essence, the statements reflect that Dr. Morris was unable to 
determine whether or not the veteran's hearing loss was 
aggravated during his service and that there was no way to 
determine such.  Dr. Morris' statements do not add 
significant support to the theory of service aggravation of 
hearing loss.

The Board concludes that new and material evidence has not 
been submitted since the March 1992 RO decision which denied 
the veteran's application to reopen a claim for service 
connection for hearing loss.  Thus, the claim has not been 
reopened, and the March 1992 RO decision remains final. 








ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss is denied.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

